796 So. 2d 1244 (2001)
Gregory Lamar NELSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-4903.
District Court of Appeal of Florida, First District.
October 12, 2001.
Daniel T. O'Connell, Gainesville, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant seeks review of the trial court's denial of his rule 3.850 motion. Because the appellant's direct appeal was pending before this Court at the time, the trial court was without jurisdiction to entertain the appellant's prematurely filed postconviction motion. The trial court's order is vacated without prejudice to the appellant to timely refile his motion, and his motion shall not be subject to the restriction against successive motions contained in Florida Rule of Criminal Procedure 3.850(f). See Daniels v. State, 712 So. 2d 765 (Fla.1998); see also Williams v. State, 795 So. 2d 975 (Fla. 1st DCA 2001).
ERVIN, KAHN and DAVIS, JJ., Concur.